DETAILED ACTION
1	This action is responsive to the amendment filed on November 10, 2021.
2	The cancellation of claims 16 and 25 is acknowledged. Pending claims are 1-15 and 17-24.
3	The rejections of the claims under 112, second paragraph, 102(a)1 and 103 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin P. Claerbout.
The application has been amended as follows: 
In the claims:
In claim 8, in line 1, after the phrase “claim 1,” insert -- wherein the first kit component optionally further comprises one or more oxidation dyes, and --.
In claim 12, in line 1, after the word “component” insert -- further--.
In claim 12, in line 2, replace the word “which” by -- and wherein the at least one oxidative dye--.
5	Claims 1-15 and 17-24 are allowed.



6	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2015/0082554 A1) teaches a multi-compartment device comprising at least two compartments chosen from a first compartment containing composition (A) comprising  at least one oxidation base, at least one coupler and optionally at least one basifying agent and at least a second compartment containing composition (B) comprising at least one chemical oxidizing agent wherein at least one of the compositions (A) and (B) comprises at least one fatty substance and at least one compound chosen from alkyl(poly) glucoside nonionic surfactants, oxyethylenated C8-C30 fatty acid esters of sorbitan, (poly)alkoxylated fatty alcohols (poly) glycerolated fatty alcohols (see claim 48). However, the closest prior art of record (US’ 554 A1) does not teach or disclose a kit comprising at least two kit components (A) a first component comprising at least one alkalizing agent, at least one amino acid, at least one organic phosphate ester compound selected from the claimed species and water and a second kit component comprising at least one emulsifier of the claimed formula (I), hydrogen peroxide, at least one fatty alcohol and water as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761